EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Intellicell Biosciences, Inc., a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to Six Thousand (6,000) shares of the Company’s series E
convertible preferred stock, par value $0.01 per share (the “Preferred Stock”),
each share of Preferred Stock having a stated value of $1,000.00 per share (the
“Stated Value”) and convertible into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”);
 
WHEREAS the Company is offering the Preferred Stock on a “best efforts” basis up
to a maximum offering amount of $6,000,000 (the “Maximum Offering”), to a
limited number of “accredited investors” (as that term is defined by Rule 501(a)
of Regulation D (“Regulation D”) promulgated under the Securities Act of 1933,
as amended (the “Securities Act”)); and
 
WHEREAS, the Company has retained Aurora Capital LLC to act as its placement
agent in connection with the sale of the Preferred Stock pursuant to this
Agreement (the “Placement Agent”);


WHEREAS the subscription for the Preferred Stock will be made in accordance with
and subject to the terms and conditions of this Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated September 25, 2012, as
such may be amended and supplemented from time to time (the “Memorandum”);
 
WHEREAS, the Subscriber desires to purchase such number of shares of Preferred
Stock equal to the subscription as set forth on the signature page hereof on the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
 
1

--------------------------------------------------------------------------------

 
 
I.  
SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth (including Section
1.4 hereof) and in the Memorandum, the Subscriber hereby subscribes for and
agrees to purchase from the Company, and the Company agrees to sell to the
Subscriber, such number of shares of Preferred Stock as is set forth on the
signature page hereof.  The purchase price is payable by wire transfer, to an
escrow account maintained at Signature Bank specifically for this Offering with
wire transfer instructions provided separately.
 
1.2 The Preferred Stock will be offered for sale until the earlier of (i) the
date upon which subscriptions for the Maximum Offering offered hereunder have
been accepted, (ii) November 3, 2012 (subject to the right of the Company and
the Placement Agent to extend the offering for an additional 45 days until
December 18, 2012 without further notice to investors), or (iii) the date upon
which the Company and the Placement Agent elect to terminate the Offering (the
“Termination Date”)).  The Offering is being conducted on a “best efforts”
basis.
 
1.3 The Company may hold an initial closing (“Initial Closing”) at any time
after the receipt of accepted subscriptions by the Company.  After the Initial
Closing, subsequent closings with respect to additional Preferred Stock may take
place at any time prior to the Termination Date as determined by the Company,
with respect to subscriptions accepted prior to the Termination Date (each such
closing, together with the Initial Closing, being referred to as a “Closing” and
the date of such Closing, a “Closing Date”)).  The last Closing of the Offering,
occurring on or prior to the Termination Date, shall be referred to as the
“Final Closing”.  Any subscription documents or funds received after the Final
Closing will be returned, without interest or deduction.  In the event that the
any Closing does not occur prior to the Termination Date, all amounts paid by
the Subscriber shall be returned to the Subscriber, without interest or
deduction.
 
1.4 The Subscriber may revoke its subscription and obtain a return of the
subscription amount paid to the Escrow Account at any time before the date of
the Initial Closing by providing written notice to the Placement Agent, the
Company and the Escrow Agent as provided in Section 7.1 below. Upon receipt of a
revocation notice from the Subscriber prior to the date of the Initial Closing,
all amounts paid by the Subscriber shall be returned to the Subscriber, without
interest or deduction.  The Subscriber may not revoke this subscription or
obtain a return of the subscription amount paid to the Escrow Agent on or after
the date of the Initial Closing.  Any subscription received after the Initial
Closing but prior to the Termination Date shall be irrevocable.  The Subscriber
understands, that once irrevocable, the Subscriber is not entitled to cancel,
terminate or revoke this Agreement or any agreements of the Subscriber hereunder
and that this Agreement and such other agreements shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.
 
1.5 The Subscriber recognizes that the purchase of the Securities (as defined
below) involves a high degree of risk including, but not limited to, the
following: (a) the Company has a limited operating history and requires
substantial funds in addition to the proceeds of the Offering; (b) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Securities; (c) the Subscriber may not be able to liquidate his, her or its
investment; (d) transferability of the Securities (including any securities
issuable upon conversion of the Securities) is extremely limited; (e) in the
event of a disposition, the Subscriber could sustain the loss of its entire
investment; and (f) the Company has not paid any dividends since its inception
and does not anticipate paying any dividends.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6 At the time such Subscriber was offered the Preferred Stock, it was, and as
of the date hereof it is, and on each date on which it converts any of the
Preferred Stock it will be an “accredited investor” as defined in Rule 501(a)
under the Securities Act, as indicated by the Subscriber’s responses to the
investor questionnaire attached as Exhibit B to the Memorandum (the “Purchaser
Questionnaire”), and that the Subscriber is able to bear the economic risk of an
investment in the Securities.
 
1.7 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has adequate means of providing for the Subscriber’s current financial needs and
contingencies, (b) the Subscriber has knowledge and experience in business and
financial matters, prior investment experience, including investment in
securities that are non-listed, unregistered and/or not traded on a national
securities exchange or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Preferred Stock to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (c) the Subscriber recognizes the highly speculative nature
of this investment; (d) the Subscriber is able to bear the economic risk that
the Subscriber hereby assumes, (e) the Subscriber could afford a complete loss
of such investment in the Preferred Stock.
 
1.8 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Memorandum, including the Certificate of Designations for the
Preferred Stock (the “Certificate of Designations”, and all other exhibits,
annexes and appendices thereto (collectively referred to as the “Offering
Materials”), has had access to the Company’s Annual Report on Form 10-K and the
exhibits thereto for the fiscal year ended December 31, 2011 (the “Form 10-K”),
the Company’s Quarterly Report on Form 10-Q and the exhibits thereto for the
quarterly period ended June 30, 2012 (the “Form 10-Q”) and all subsequent
periodic and current reports filed with the United States Securities and
Exchange Commission (the “SEC”) as publicly filed with and available at the
website of the SEC which can be accessed at www.sec.gov, and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.9 (a)           In making the decision to invest in Preferred Stock, the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials.  To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Preferred Stock hereunder.  The Subscriber disclaims reliance on
any statements made or information provided by any person or entity in the
course of Subscriber’s consideration of an investment in the Preferred Stock
other than the Offering Materials and the results of Subscriber’s own
independent investigation.
 
(b)           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Preferred Stock by the Company or the Placement Agent
(or another person whom the Subscriber believed to be an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) it did not learn of the offering of the
Preferred Stock by means of any form of general solicitation or general
advertising, and in connection therewith, the Subscriber did not (A) receive or
review any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (B) attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising.
 
 
3

--------------------------------------------------------------------------------

 
 
1.10 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the SEC nor any state regulatory authority since the Offering is intended to
be exempt from the registration requirements of Section 5 of the Securities Act,
pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation
D.  The Subscriber understands that the Securities have not been registered
under the Securities Act or under any state securities or “blue sky” laws and
agrees not to sell, pledge, assign or otherwise transfer or dispose of the
Securities unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
1.11 The Subscriber understands that the Securities (as defined below) have not
been registered under the Securities Act by reason of a claimed exemption under
the provisions of the Securities Act that depends, in part, upon the
Subscriber’s investment intention.  In this connection, the Subscriber hereby
represents that the Subscriber is purchasing the Securities (as defined below)
for the Subscriber’s own account for investment and not with a view toward the
resale or distribution to others; provided, however, that nothing contained
herein shall constitute an agreement by the Subscriber to hold the Securities
(as defined below) for any particular length of time and the Company
acknowledges that the Subscriber shall at all times retain the right to dispose
of its property as it may determine in its sole discretion, subject to any
restrictions imposed by applicable law.  The Subscriber, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities
(as defined below).
 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Preferred Stock and, when issued, the shares of
Common Stock issuable upon conversion of the Preferred Stock (the “Conversion
Shares”, and together with the Preferred Stock, the “Securities”), that such
securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement.  The Subscriber
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities. The
legend to be placed on each certificate shall be in form substantially similar
to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.14 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Securities.  This Agreement constitutes the legal, valid and
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
 
1.15 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
1.16 The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in the the
Purchaser Questionnaire attached as Exhibit B to the Memorandum.
 
1.17 To effectuate the terms and provisions hereof, the Subscriber hereby
appoint the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Signature Bank (the “Escrow Agreement”) including, without limitation, taking
any action on behalf of, or at the instruction of, the Subscriber and executing
any release notices required under the Escrow Agreement and taking any action
and executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.  All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct.  This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.
 
1.18 The Subscriber agrees not to issue any public statement with respect to the
Offering, Subscriber’s investment or proposed investment in the Company or the
terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.
 
1.19 The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.
 
1.20 The Subscriber acknowledges that the information contained in the Offering
Materials or otherwise made available to the Subscriber is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Subscriber and neither used by the Subscriber for the Subscriber’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that a Subscriber’s subscription may
not be accepted by the Company; provided, however, that (a) the Subscriber may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Subscriber with
respect to its investment in the Company so long as such affiliates and advisors
have an obligation of confidentiality, and (b) this obligation shall not apply
to any such information that (i) is part of the public knowledge or literature
and readily accessible at the date hereof, (ii) becomes part of the public
knowledge or literature and readily accessible by publication (except as a
result of a breach of this provision) or (iii) is received from third parties
without an obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Company).
 
 
5

--------------------------------------------------------------------------------

 
 
1.21 Subscriber understands that the Securities being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities. The
Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable.
 
1.22 The Subscriber understands that Rule 144 promulgated under the Act (“Rule
144”) requires, among other conditions, a minimum holding period of six-months
prior to the resale of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Act. The Subscriber
understands and hereby acknowledges that the Company is under no obligation to
register the Securities under the Act or any state securities or “blue sky” laws
or to assist the Subscriber in obtaining an exemption from various registration
requirements, other than as set forth herein. The Subscriber agrees to hold the
Company and its directors, officers, employees, controlling persons and agents
(including the Placement Agent and its managers, members, officers, directors,
employees, counsel, controlling persons and agents) and their respective heirs,
representatives, successors and assigns harmless from and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (i)
any misrepresentation made by the Subscriber contained in this Agreement
(including the Purchaser Questionnaire), (ii) any sale or distribution by the
Subscriber in violation of the Securities Act or any applicable state securities
or “blue sky” laws or (iii) any untrue statement of a material fact made by the
Subscriber and contained herein.
 
1.23 At such time as the Subscriber was first contacted by the Company, the
Placement Agent or any other person acting on behalf of the Company regarding
the transactions contemplated hereby, neither the Subscriber nor any affiliate
of such Subscriber which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Subscriber’s investments
or trading or information concerning such Subscriber’s investments, including in
respect of the Securities, or (z) is subject to such Subscriber’s review or
input concerning such affiliate’s investments or trading (collectively, “Trading
Affiliates”) has, directly or indirectly, effected or agreed to effect any short
sale, whether or not against the box, established any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act (as defined below)) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each, a “Prohibited Transaction”). Notwithstanding
the foregoing, in the case of a Subscriber that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Subscriber’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Subscriber’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other persons party to this Agreement, such Subscriber has
maintained the confidentiality of all disclosures made to it in connection with
the transaction contemplated by this Agreement and the Memorandum (including the
existence and terms of the transactions contemplated by this Agreement and the
Memorandum). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect any short sales or similar
transactions in the future. Such Subscriber acknowledges that the
representations, warranties and covenants contained in this Section 1.23 are
being made for the benefit of the Subscribers as well as the Company and that
each of the other Subscribers shall have an independent right to assert any
claims against such Subscriber arising out of any breach or violation of the
provisions of this Section 1.23.
 
1.24 If the Subscriber is purchasing the Securities in a fiduciary capacity for
another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Agreement and all other subscription documents,
and such other person fulfills all the requirements for purchase of the
Securities as such requirements are set forth herein, concurs in the purchase of
the Securities and agrees to be bound by the obligations, representations,
warranties and covenants contained herein. Upon request of the Company, the
Subscriber will provide true, complete and current copies of all relevant
documents creating the Subscriber, authorizing its investment in the Company
and/or evidencing the satisfaction of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
1.25 No authorization, approval, consent or license of any person is required to
be obtained for the purchase of the Securities by the Subscriber, other than
those that have been obtained and are in full force and effect. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby and thereby will not, result in any violation
of or constitute a default under any material agreement or other instrument to
which the Subscriber is a party or by which the Subscriber or any of its
properties are bound, or to the best of the Subscriber’s knowledge, any permit,
franchise, judgment, order, decree, statute, rule or regulation to which the
Subscriber or any of its businesses or properties is subject.
 
1.26 The representations, warranties and agreements of the Subscriber contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of a
Closing of the sale of the Securities to the Subscriber as if made on and as of
such date and shall survive the execution and delivery of this Agreement and the
purchase of the Securities.
 
1.27 The Subscriber hereby agrees that in the case of an underwritten
public  offering (as defined in Section 5.2 below), the Subscriber will not,
without the prior written consent of the Company, offer, pledge, sell, contract
to sell, grant any option for the sale of, or otherwise dispose of, directly or
indirectly, the Registrable Securities (as defined in Section 5.1) purchased or
acquired by the Subscriber for a period of up to 180 days from the effective
date of the registration statement relating to such underwritten public offering
and that the Subscriber will enter into an agreement with the Company or
managing underwriter of such underwritten public offering to that effect upon
written request from the Company.


II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to own and use its
properties and its assets and conduct its business as currently conducted.  Each
of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with the requisite corporate power and authority to own and use
its properties and assets and to conduct its business as currently conducted.
Neither the Company, nor any of its Subsidiaries is in violation of any of the
provisions of their respective articles of incorporation, by-laws or other
organizational or charter documents, including, but not limited to the Charter
Documents (as defined below). Each of the Company and its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Securities and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business, condition
(financial and other) or prospects of the Company and its Subsidiaries, taken as
a whole, or (iii) material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under the Offering
Documents (as defined below) (any of (i), (ii) or (iii), a “Material Adverse
Effect”).
 
2.2 Capitalization and Voting Rights.  The authorized, issued and outstanding
capital stock of the Company is as set forth in Schedule 2.2 hereto.  Except as
set forth in Schedule 2.2 hereto, (i) there are no outstanding securities of the
Company or any of its Subsidiaries which contain any preemptive, redemption or
similar provisions, nor is any holder of securities of the Company or any
Subsidiary entitled to preemptive or similar rights arising out of any agreement
or understanding with the Company or any Subsidiary by virtue of any of the
Offering Documents, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (ii)
neither the Company nor any Subsidiary has any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (iii)
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or secur­ities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary.  Except as set
forth in Schedule 2.2 and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of the Company pursuant to the Company’s Charter Documents (as defined below) or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound.  All of the issued and
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable and the shares of capital stock of the Subsidiaries are
owned by the Company, free and clear of any mortgages, pledges, liens, claims,
charges, encumbrances or other restrictions (collectively, “Encumbrances”). All
of such outstanding capital stock has been issued in compliance with applicable
federal and state securities laws.  Except as set forth on Schedule 2.2, the
issuance and sale of the Preferred Stock and, upon issuance, the Conversion
Shares, as contemplated hereby will not obligate the Company to issue shares of
Common Stock or other securities to any other person (other than the Subscriber)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.  The Company does not, to the best of
its knowledge, have outstanding stockholder purchase rights or “poison pill” or
any similar arrangement in effect giving any person the right to purchase any
equity interest in the Company upon the occurrence of certain events.
 
 
7

--------------------------------------------------------------------------------

 
 
2.3 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and each other
agreement, document, instrument and certificate to be executed by the Company in
connection with the consummation of the transactions contemplated hereby,
including, but not limited to the Certificate of Designation (collectively, the
“Offering Documents”) and to perform fully its obligations hereunder and
thereunder.  All corporate action on the part of the Company, its directors and
stockholders necessary for the (a) authorization execution, delivery and
performance of the Offering Documents by the Company; and (b) authorization,
sale, issuance and delivery of the Securities and upon issuance, the Conversion
Shares contemplated hereby and the performance of the Company’s obligations
under the Offering Documents has been taken.  The Offering Documents have been
duly executed and delivered by the Company and each constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Securities, when issued and fully paid
for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable, free and clear of all Encumbrances, except for
restrictions on transfer set forth in the Offering Documents or imposed by
applicable securities laws.  The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the conversion of the Preferred Stock,
free and clear of all Encumbrances, except for restrictions on transfer set
forth in the Offering Documents or imposed by applicable securities laws.  The
issuance and sale of the Securities contemplated hereby will not give rise to
any preemptive rights or rights of first refusal on behalf of any person.
 
2.4 No Conflict; Governmental Consents.
 
(a) The execution and delivery by the Company of the Offering Documents, the
issuance and sale of the Preferred Stock (including, when issued, the Conversion
Shares) and the consummation of the other transactions contemplated hereby or
thereby do not and will not (i) result in the violation of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, (ii) conflict with
or violate any provision of the Company’s Articles of Incorporation, as amended
(the “Articles”), or the Bylaws, (and collectively with the Articles, the
“Charter Documents”) of the Company, and (iii) conflict with, or result in a
material breach or violation of, any of the terms or provisions of, or
constitute (with or without due notice or lapse of time or both) a default or
give to others any rights of termination, amendment, acceleration or
cancellation (with  or without due notice, lapse of time or both) under any
agreement, credit facility, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.
 
(b) No approval by the holders of Common Stock, or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Offering Documents or in connection with the authorization, issue and sale
of the Securities and, upon issuance, the Conversion Shares and Warrant Shares,
except as has been previously obtained.
 
(c) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Offering Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the
Conversion Shares and the Warrant Shares, except such post-sale filings as may
be required to be made with the SEC, FINRA and with any state or foreign blue
sky or securities regulatory authority, all of which shall be made when
required.
 
2.5 Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Offering Documents (as defined
below) except for: (i) filings required pursuant to Section 4.6, (ii) the filing
with the Commission of the Registration Statement (as defined below), (iii) the
notice and/or application(s) to each applicable trading market for the issuance
and sale of the Securities and the listing of the Conversion Shares for trading
thereon in the time and manner required thereby, and (iv) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws and (v) (collectively, the “Required Approvals”).
 
 
8

--------------------------------------------------------------------------------

 
 
2.6 SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and Securities Exchange Act
of 1934 (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof (or such shorter period
as the Company was required by law to file such reports) (the foregoing
materials and any amendments filed through the date hereof, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the footnotes thereto, and fairly present in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
2.7 Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
2.8 Litigation.  Except as described in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Offering Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
2.9 Disclosure.  The information set forth in the Offering Materials as of the
date hereof and as of the date of each Closing contains no untrue statement of a
material fact nor omits to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
2.10 Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
2.11 Brokers.  Except for the fees payable to the Placement Agent as set forth
on Schedule 2.11, neither the Company nor any of the Company's officers,
directors, employees or stockholders has employed or engaged any broker or
finder in connection with the transactions contemplated by this Agreement and no
fee or other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement.  The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
2.12   Registration Rights.  Other than as set forth on Schedule 2.12, no person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
2.13 Intellectual Property.  Except as disclosed on Schedule 2.13 or the SEC
Reports, the Company and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with their respective businesses and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
2.14 Title to Properties and Assets; Liens, Etc.  Except as described in the SEC
Reports, the Company and its Subsidiaries have good and marketable title to its
properties and assets, including the properties and assets reflected in the most
recent balance sheet included in the Company’s financial statements, and good
title to its leasehold estates, in each case subject to no Encumbrances, other
than (a) those resulting from taxes which have not yet become delinquent; and
(b) Encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (c)
those that have otherwise arisen in the ordinary course of business, none of
which are material.  The Company is in compliance with all material terms of
each lease to which it is a party or is otherwise bound.
 
2.15 Transactions with Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
2.16 Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company's financial statements
pursuant to generally accepted accounting principles or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.
 
 
10

--------------------------------------------------------------------------------

 
 
2.17 Compliance.  The Company is in compliance with all effective requirements
of the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.
 
2.18 Employees. Neither the Company nor any Subsidiary has any collective
bargaining agreements with any of its employees.  There is no labor union
organizing activity pending or, to the Company’s knowledge, threatened with
respect to the Company or any Subsidiary. To the Company’s knowledge, no officer
or key employee intends to terminate their employment with the Company or any
Subsidiary.
 
2.19 No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 The minimum purchase that may be made by any prospective investor shall be
$50,000.  Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company.  The Company
and the Placement Agent reserve the right to reject any subscription made
hereby, in whole or in part, in their sole discretion.  The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale.
 
3.2 All funds shall be deposited in the account identified in Section 1.1
hereof.
 
3.3 Certificates representing the Preferred Stock purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber as
soon as practicable following the Closing at which such purchase takes place.
 
3.4 The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the shares of Preferred Stock purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business or brokerage house address indicated on the signature page hereto.
 
3.5 The Subscriber hereby authorizes and directs the Company to return, without
interest, any funds for unaccepted subscriptions (including any subscriptions
that were not accepted as a result of the termination of the Offering) to the
same account from which the funds were drawn.
 
3.6 The Company’s agreement with each Subscriber is a separate agreement and the
sale of Securities to each Subscriber is a separate sale.
 
 
11

--------------------------------------------------------------------------------

 
 
IV.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 
4.1 The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:
 
(a) Representations and Warranties.  The representations and warranties made by
the Company in Section II hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section II hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.
 
(b) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.
 
(c) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(d) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).
 
(e) Required Consents.  The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Offering Documents, all of which
shall be in full force and effect.
 
(f) Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect.
 
V.  
REGISTRATION RIGHTS

 
 5.1           Definitions.  As used in this Section, the following terms shall
have the following meanings:


“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, as soon as commercially practicable following
the filing of the Initial Registration Statement, and with respect to any
additional Registration Statements which may be required pursuant to Section
5.3(c), as soon as commercially practicable following the date on which an
additional Registration Statement is required to be filed hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Legal Counsel” means one (1) counsel as designated by a majority of the
Subscribers.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means (a) all of the Conversion Shares (assuming on the
date of determination the Preferred Stock is exercised in full without regard to
any exercise limitations therein), (b) any additional shares of Common Stock
issuable in connection with any anti-dilution provisions in the Preferred Stock
(without giving effect to any limitations on exercise set forth in the Preferred
Stock) and (c) any securities issued or issuable upon any stock split, dividend
or other distribution,  recapitalization or similar event with respect to the
foregoing; provided, however, that the Company shall not be required to maintain
the effectiveness, or file another Registration Statement hereunder with respect
to any Registrable Securities that are (i) not subject to the current public
information requirement under Rule 144 and that are eligible for resale without
volume or manner-of-sale restrictions without current public information
pursuant to Rule 144 promulgated by the Commission or (ii) not required to be
registered in reliance upon the exemption in Section 4(1) under the Securities
Act, in either case pursuant to a written opinion letter to such effect,
addressed, delivered and acceptable to the affected Subscribers.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 5.2(a) and any additional registration statements
contemplated by Section 5.3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.


 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.


 5.2           Demand Registration


(a) At any time after the filing of the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2012, if the Company shall receive a written
request from Subscribers holding not less than twenty-five percent (25%) of the
Stated Value of the Preferred Stock then outstanding that the Company file a
Registration Statement under the Securities Act covering the Registrable
Securities, then the Company shall, within ten (10) days of the receipt of such
request, give written notice of such request to all Subscribers, and use
commercially reasonable efforts to prepare and file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities
requested to be registered by the Subscribers for an offering to be made on a
continuous basis pursuant to Rule 415 (“Demand Registration”).  Notwithstanding
anything else contained herein, the Company shall not be required to effect such
Demand Registration (i) if such Demand Registration is received after the third
(3rd) anniversary of the Final Closing of this Offering or (ii) if the Company
is engaged in or proposes to engage in an underwritten public offering of its
securities during the period starting with the date that is 30 days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
that is 180 days following the effective date of the registration statement
pertaining to such underwritten public offering.
 
 
13

--------------------------------------------------------------------------------

 


(b) Until the third anniversary of the Final Closing, the Company shall be
required to file a Registration Statement registering all of the Registrable
Securities as soon as commercially possible if the Company shall fail for any
reason to satisfy the current public information requirement under Rule 144(c).


(c) Upon receipt of a Demand Registration or if the Company satisfies the
conditions set forth under Section 5.2(b) above, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  Each Registration Statement filed hereunder shall be on Form S-1
or S-3 (except if the Company is then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
such form in accordance herewith).  In the event the amount of Registrable
Securities which may be included in the Registration Statement is limited due to
SEC Guidance (provided that, the Company shall use diligent efforts to advocate
with the Commission Staff for the registration of all of the Registrable
Securities in accordance with the SEC Guidance, including without limitation,
the SEC’s interpretive responses regarding Delayed or Continuous Offering and
Sale of Securities no. 612.09) the Company shall use its best efforts to
register such maximum portion of the Registrable Securities as permitted by SEC
Guidance. Subject to the terms of this Agreement, the Company shall use its best
efforts to cause a Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its best efforts
to keep such Registration Statement continuously effective under the Securities
Act until the earlier of (i) all Registrable Securities covered by such
Registration Statement have been sold, (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144, without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144,  (iii) not required to be registered in reliance upon the
exemption in Section 4(1) under the Securities Act, in either case as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Transfer Agent and the affected
Subscribers or (iv) the third year anniversary of the Initial Closing (the
“Effectiveness Period”).


(d)  Legal Counsel.  Subject to the terms and conditions of this Agreement,
Subscribers shall have the right to select Legal Counsel to review and oversee,
solely on its behalf, any Registration Statement pursuant to this
Agreement.  The Company shall also reimburse Legal Counsel for its reasonable
fees up to a maximum of $15,000 and disbursements in connection with
registration, filing or qualification pursuant to this Agreement.


5.3           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:


(a) Not less than five (5) business days prior to the filing of each
Registration Statement and not less than one (1) business days prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to Legal Counsel copies of
all such documents proposed to be filed and (ii) cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary in the reasonable opinion of Legal Counsel.
The Company shall not initially file a Registration Statement which the
Subscribers of a majority of the Registrable Securities or Legal Counsel shall
reasonably object in good faith, provided that, the Company is notified of such
objection in writing no later than three (3) business days after Legal Counsel
has been so furnished copies of a Registration Statement. Each Subscriber agrees
to furnish to the Company with a completed shareholder questionnaire upon
request from the Company.


(b) (i) Use commercially reasonable efforts to prepare and file with the
Commission such amendments, including post-effective amendments, to a
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep a Registration Statement continuously effective as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities,
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424, (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto and provide as
promptly as reasonably possible to Legal Counsel true and complete copies of all
correspondence from and to the Commission relating to a Registration Statement
(provided that, the Company may excise any information contained therein which
would constitute material non-public information as to any Subscriber which has
not executed a confidentiality agreement with the Company), and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Subscribers thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.
 
 
14

--------------------------------------------------------------------------------

 


(c) Notify the Subscribers (or Legal Counsel, if any) of Registrable Securities
to be sold (which notice shall, pursuant to clauses (iii) through (vi) hereof,
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible and (if
requested by any such person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed, (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement, and (C) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to each Subscriber until such information otherwise becomes
public, unless disclosure by a Subscriber is required by law.


(d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(e) Furnish to each Subscriber, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such person, and
all exhibits to the extent requested by such person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system need not be furnished in physical form.


(f)  The Company shall cooperate with any broker-dealer through which a
Subscriber proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to NASD Rule 2710, as
requested by any such Subscriber, and the Company shall pay the filing fee
required by such filing within two (2) business days of request therefor.


(g) Prior to any resale of Registrable Securities by a Subscriber, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Subscribers in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Subscriber under the securities or Blue Sky laws of such
jurisdictions within the United States as any Subscriber reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject,  file a
general consent to service of process in any such jurisdiction, or (i) register
or qualify in any jurisdiction which imposes a merit review standard or (ii)
which  requires any shareholder to escrow any securities as a condition of
registration or qualification.
 
 
15

--------------------------------------------------------------------------------

 


(h) If requested by a Subscriber, cooperate with such Subscribers to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Subscriber
may request.


(i) If the Company notifies the Subscribers in accordance with clauses (iii)
through (vi) of Section 5.3(d) above to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Subscribers
shall suspend use of such Prospectus.  The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company shall be entitled to exercise its right
under this Section 5.3(j) to suspend the availability of a Registration
Statement and Prospectus for a period not to exceed 60 calendar days (which need
not be consecutive days) in any 12 month period.


(j) Use commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission.


(k) The Company may require each selling Subscriber to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Subscriber and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares.


        5.4.                      Registration Expenses. All fees and expenses
incident to the performance of or compliance with Section by the Company shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement.  In no event shall the Company be
responsible for any broker or similar commissions of any Subscriber or, except
to the extent provided for in the Offering Documents, any legal fees or other
costs of the Subscribers.


       5.5.                      Indemnification.


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Subscriber, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other persons with a functionally equivalent role of a
person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each person who controls any such Subscriber (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other persons with a functionally equivalent role of a person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Subscriber furnished in writing to the Company by such Subscriber
expressly for use therein, or to the extent that such information relates to
such Subscriber or such Subscriber’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Subscriber expressly for use in a Registration Statement, such Prospectus
or in any amendment or supplement thereto or (ii) in the case of an occurrence
of an event of the type specified in Section 5.3(c)(iii)-(vi), the use by such
Subscriber of an outdated or defective Prospectus after the Company has notified
such Subscriber in writing that the Prospectus is outdated or defective and
prior to the receipt by such Subscriber of the Advice contemplated in Section
6(d).  The Company shall notify the Subscribers promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.
 
 
16

--------------------------------------------------------------------------------

 


(b) Indemnification by Subscribers. Each Subscriber shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such
Subscriber’s failure to comply with the prospectus delivery requirements of the
Securities Act or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Subscriber to the
Company specifically for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such information relates to such
Subscriber’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Subscriber expressly for use
in a Registration Statement, such Prospectus or in any amendment or supplement
thereto or (ii) in the case of an occurrence of an event of the type specified
in Section 5.3(c)(iii)-(vi), the use by such Subscriber of an outdated or
defective Prospectus after the Company has notified such Subscriber in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Subscriber of the Advice contemplated in Section 5.6(d).   In no event shall the
liability of any selling Subscriber hereunder be greater in amount than the
dollar amount of the net proceeds received by such Subscriber upon the sale of
the Registrable Securities giving rise to such indemnification obligation.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof but
solely for one law firm except as otherwise provided in this Section 5.5(c);
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.


Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.
 
 
17

--------------------------------------------------------------------------------

 


(d) Contribution. If the indemnification under Section 5.5(a) or 5.5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.


               The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5.5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5.5(d), no Subscriber
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Subscriber from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that such Subscriber has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


   5.6.           Miscellaneous.


(a) Remedies.  In the event of a breach by the Company or by a Subscriber of any
of their respective obligations under this Agreement, each Subscriber or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Subscriber agree that monetary damages would
not provide adequate compensation for any losses incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall not assert or shall waive the defense that a remedy at law would be
adequate.


(b) No Piggyback on Registrations. Except as set forth on Schedule 2.12 of this
Agreement, neither the Company nor any of its security holders (other than the
Subscribers in such capacity pursuant hereto) may include securities of the
Company in any Registration Statements other than the Registrable Securities.


(c) Compliance. Each Subscriber covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement. Each Subscriber further covenants that if the Registrable Securities
can be sold under a Registration Statement or an exemption from registration in
accordance with a legal opinion of the /company’s counsel, the Subscriber shall
elect to sell the Registrable Securities in an exempt transaction.


(d) Discontinued Disposition.  By its acquisition of Registrable Securities,
each Subscriber agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 5.3(c)(iii) through
(vi), such Subscriber will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.  The Company will use
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable.
 
 
18

--------------------------------------------------------------------------------

 


 
VI.  
COVENANTS OF THE COMPANY

 
6.1  Listing of Securities.  The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other trading market, it will include in
such application the Conversion Shares, and will take such other action as is
necessary or desirable to cause the Conversion Shares to be listed on such other
trading market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a trading market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.
 
6.2 Replacement of Securities.  If any certificate or instrument evidencing any
Preferred Stock or the Conversion Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement
securities.  If a replacement certificate or instrument evidencing any
securities is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
6.3 Indemnification.  Subject to the provisions of this Section 6.3, the Company
will indemnify and hold Subscriber and its directors, officers, shareholders,
members, partners, employees and agents (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title), each person who controls such Subscriber
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Offering Documents or (b) any action instituted against the Purchaser Parties in
any capacity, or any of them or their respective affiliates, by any stockholder
of the Company who is not an affiliate of such Purchaser Party, with respect to
any of the transactions contemplated by the Offering Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Offering Documents or any agreements or
understandings such Purchaser Party may have with any such stockholder or any
violations by such  Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Offering
Documents.  The indemnification required by this Section 6.3 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
 
 
19

--------------------------------------------------------------------------------

 
 
VII.  
MISCELLANEOUS

 
7.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, delivered by electronic mail or delivered by hand against written
receipt therefor, addressed as follows:
 
if to the Company, to it at:
Intellicell Biosciences, Inc.
460 Park Avenue, 17th Floor
New York, New York 10022
Attn:  Steven A. Victor, MD, CEO


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Richard A. Friedman, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of receipt.
 
7.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
7.3 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
7.4 Upon the execution and delivery of this Agreement by the Subscriber and the
Company, this Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Securities as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other Subscriber and to reject any subscription, in whole or in part, provided
the Company returns to Subscriber any funds paid by Subscriber with respect to
such rejected subscription or portion thereof, without interest or deduction.
 
 
20

--------------------------------------------------------------------------------

 
 
7.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF
LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS FOR
SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
7.6 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
7.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
7.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
7.9 The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
7.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
7.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 
7.12 In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
$ _______________/ $1,000 = ______________ NUMBER OF SHARES OF PREFERRED STOCK

 

       
Signature
 
Signature (if purchasing jointly)
         
 
 
 
 
Name Typed or Printed  
  Name Typed or Printed          
 
 
 
 
Title (if Subscriber is an Entity)
  Title (if Subscriber is an Entity)          
 
 
 
 
Entity Name (if applicable) 
  Entity Name (if applicable)                           Address   Address      
            City, State and Zip Code   City, State and Zip Code                
  Telephone-Business   Telephone-Business                   Telephone-Residence 
  Telephone-Residence                   
Facsimile-Business
 
Facsimile-Business
                  Facsimile-Residence   Facsimile-Residence                  
Tax ID # or Social Security #    Tax ID # or Social Security #                 
  Email Address     Email Address    

 

Name in which securities should be issued:    

 
 
Dated:                       , 2012


This Subscription Agreement is agreed to and accepted as of ________________ ,
2012.
 

  INTELLICELL BIOSCIENCES, INC.          
 
By:
        Name:       Title:          

 


 
22

--------------------------------------------------------------------------------

 
 
 
CERTIFICATE OF SIGNATORY


(To be completed if Securities are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
shares of Preferred Stock (and, upon issuance, the Conversion Shares), and
certify further that the Subscription Agreement has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__




_______________________________________
(Signature)









 
23